Citation Nr: 1617781	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from February 28, 2006 to May 6, 2013; and as 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) from February 28, 2006, to December 16, 2012. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, C.P.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969, and from July 1971 to October 1987.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The original grant of service connection for PTSD is on appeal pursuant to 38 U.S.C.A. § 3.156(b).  Therefore, the issue has been recharacterized as a claim for a higher initial rating following the award of service connection for PTSD, as shown on the title page.

The issue of entitlement to a TDIU has been raised as a component of the increased initial rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In November 2015, the agency of original jurisdiction (AOJ) granted a TDIU since December 16, 2012.  Consequently, this portion of the claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The issue has therefore been recharacterized as shown on the title page. 

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in October 2014.  A transcript of the hearing is included with the record.

In March 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
The issue of entitlement to a TDIU from February 28, 2006 to December 16, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not shown.   


CONCLUSIONS OF LAW

1.  From February 28, 2006, to May 6, 2013, the criteria for a disability rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  Since May 6, 2013, the criteria for a disability rating in excess of 70 percent are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

All identified and available VA and non-VA medical treatment records have been obtained.  There are no further outstanding VA medical records that have been sufficiently identified, nor any relevant non-VA treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in August 2011; August 2013; and September 2015; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, and they describe the disability in sufficient detail so that the Board's evaluation is a fully informed one.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

II.  Analysis

A. Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

B. Rating Schedule

The schedular disability rating criteria are set forth in the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  The rating schedule is as follows:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating mental disorders, it is not the symptoms, but the severity of their effects that determine the level of impairment caused by a psychiatric disorder.  61 F.R. 52695 (1996).  Accordingly, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, section 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Id. at 117-18.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014). 

C. Application of the Rating Schedule

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the Veteran's disability picture more nearly approximated the rating criteria for an initial 70 percent disability rating, but not higher.  The reasons for this decision follow.

With the exception of some periods of exacerbation, the Veteran's PTSD symptoms have remained essentially unchanged since the effective date of service connection, and result in serious deficiencies in most areas, including work and social interactions, as well as judgment, thinking and mood.    

The most limiting symptoms of the Veteran's PTSD are irritability, a need to control his environment, and a strong tendency toward isolation.  He has a good relationship with his wife and family, and has some friends in his community.  Prior to the development of his severely limiting PTSD symptoms, the Veteran was quite comfortable interacting with large groups of people and acting in leadership roles at work and in the community.  As a result, he still attempts to engage with civic organizations and with colleagues.  However, his overall clinical picture is that of an individual who can engage with a very small number of people before becoming anxious, overwhelmed, and irritable.  

The Veteran last worked on a full-time basis in December 2005.  He resigned after an altercation with a colleague in which the Veteran became so enraged that he was afraid he was going to hit him.  In a February 2006 statement, the Veteran's wife noted that this irritability with colleagues had been getting progressively worse, and that the Veteran frequently changed jobs because of it.  At family gatherings with large groups of people, the Veteran became irritable and prone to violent outbursts.  He had to isolate himself from others in order to return to his baseline.  The Veteran's wife also indicated that the Veteran self-medicated with alcohol.  These symptoms are prevalent in VA clinical notes throughout the appeal.  

In January 2006, the Veteran took on part-time work with the Department of Homeland Security (DHS) as a consultant, working mostly from home, which suited his need to isolate.  However, the Veteran reported to his VA treatment providers throughout 2006 that he was experiencing increased anxiety and stress.  At one point, the Veteran was conducting a meeting with colleagues when his anxiety became so severe that he suffered a "dissociative event," also described as "depersonalization."  This event was described in detail in an April 2014 letter from the Veteran's private physician.  Throughout 2007, the Veteran continued to report difficulties managing his interactions with others at work and in the community, and his VA treatment providers urged him to consider entering the inpatient PTSD treatment program at the Denver VA Medical Center in order to learn better coping strategies and methods of controlling his irritability and need to maintain total control over his environment.  

The Veteran entered the program in January 2008.  He attempted to take on a leadership role with his fellow patients, but his need to control his environment led him to request frequent "reports" from staff about how the other patients were faring.  After being counseled about this by staff, the Veteran stepped down from the leadership role.  

Clinical notes from the Veteran's rehabilitation program reflect that he was fully engaged, eager to learn, and had a strong desire to mitigate the severity of his symptoms.  However, his March 2008 discharge summary notes that his GAF score was 42 at admission, and 46 at discharge.  These GAF scores are indicative of serious impairment in functioning.  Richard, supra.  The summary notes that "it is unlikely that [the Veteran] would be able to find or maintain consistent full-time, gainful employment" due to the severity of his PTSD symptomatology. 

During a November 2008 VA examination, the Veteran reported that he worked for DHS designing shooting and combat exercises, and that he liked the work, because he could do it from home and because there were minimal office politics.  He related that chairing meetings caused a great deal of anxiety, and discussed the dissociative event that resulted from one particular meeting.  The Veteran also reported instances of "road rage" and noted that he does not like being around people.  His GAF score was 56.

At the same time, the Veteran was in a leadership role with a large civic organization, where he was also called upon to chair meetings and conduct other business for the group.  In his January 2010 substantive appeal, the Veteran reported that he became so anxious and irritable that he stepped down from the position after 9 months.  The Veteran later indicated that he was becoming very irritable with the other members over fairly small things, and that he was hyperfocused on certain details, to the detriment of his overall leadership of the group.  

In January 2010, the Veteran met with VA staff to discuss vocational assistance "given the severity of his PTSD."  He wanted to work and recognized that he was avoiding human contact.  He did some very sporadic work as a disaster planning advisor, making only $3000 to $4000 annually.  He was able to engage in this work only because he could work from home at his leisure.  VA staff noted that the Veteran became very easily angered when discussing the effects of PTSD on his employability and the need for skills to mitigate his anger.  The vocational staff felt that he would benefit from vocational anger management training.  He was described as agoraphobic and paranoid.  The Veteran stopped working for DHS in December 2012, and is currently unemployed.  

During an August 2013 VA examination, the Veteran stated that meetings caused him to become irritable with others over small things "that should not be bothersome."  He spent almost all of his time at home, reading, using his computer, or watching television.  He also drank 8 to 10 beers each night.  The examiner found that the Veteran has deficiencies in most areas such as work, relationships, judgment, thinking and mood, as well as difficulty establishing and maintaining effective relationships and adapting to stressful circumstances.  The examiner found that the Veteran could work in a setting which was routine, required only loose supervision, and had little to no contact with others on a regular basis.  The examiner noted that the Veteran's interpersonal skills were hampered by his "high need for control" and his difficulty accepting that others do things differently.  A GAF score of 53 was assigned.  

A VA clinical note from October 2013 notes that the Veteran was very relieved about no longer having to interact with others in an employment setting, as this triggered anxiety and panic attacks.  

In February 2014, the Veteran attempted to help the surviving spouse of a recently deceased friend in gathering items and settling his estate, but found the interaction to be too stressful, and had to step away from it.  Similarly, in October 2014, the Veteran reported that he had recently gotten angry at a gun club meeting, and realized that he had to extricate himself from the club's "politics."  

The Veteran underwent a VA examination in September 2015.  The symptoms he reported are essentially identical to those described in the VA clinical notes and previous examinations.  The examiner found that the Veteran is unable to work in any setting that requires interaction with others.  His need for control resulted in an inability to cope with stress and intolerance for authority.  

A VA clinical note from September 2015 indicates that the Veteran's GAF score was between 51 and 60.  

Other symptoms reported by the Veteran include cognitive impairment, particularly in concentration and focus.  These symptoms were noted on the VA examinations that are of record.  In April 2014, the Veteran's VA treatment provider explained to the Veteran that when he is triggered, his anxiety causes trouble communicating, and that he is not actually having memory loss.  Neuropsychological testing conducted in September 2015 corroborated this statement, indicating that individuals with the Veteran's particular personality and psychological functioning profile may experience poor concentration and unreliable memory.  Overall, however, the clinical notes and VA examinations of record reflect that he is fairly well organized, and that he is an excellent historian.  

Other, symptoms included nightmares and sleep impairment, which have been greatly mitigated with therapy for sleep apnea.  The Veteran has appropriate hygiene and grooming, and was not impaired in any activity of daily living.  Although he does have some mild cognitive impairment when triggered, he is always alert and oriented to time, place and circumstances, with no gross impairment of judgment, thinking, or mood.  He has not displayed any suicidal or homicidal ideation.  Although he has irritable outbursts, he has no history of physical violence.  He does not experience hallucinations or delusions.  When triggered, the Veteran does display some paranoia; however, paranoia is not present when the Veteran is not experiencing a flare-up of PTSD symptoms.  

As to his occupational impairment, the Veteran had not worked full-time since December 2005.  From January 2006 until December 2012, he worked on a part-time contract with DHS, but ultimately found the interpersonal interactions too stressful.  He had not been employed since then, although he volunteered to teach some gun classes at his local shooting range.  All of the VA clinicians who treated the Veteran agreed that he was precluded from employment that requires a great deal of interaction with others, although the VA examiners of record have indicated that the Veteran could likely work in a setting with little to no supervision and no interaction with others.  In an April 2014 letter, the Veteran's private physician indicated that the Veteran could not function in any work environment, regardless of loose supervision and interpersonal interaction, because of his "increased irritability, paranoia, obsessive ruminations, inability to focus, insomnia, and panic attacks."    

The totality of the evidence reflects that the Veteran's mental health symptoms impair his ability to function appropriately and effectively, and most closely approximated a 70 percent disability rating, based upon the severe social and occupational impairment caused by his PTSD symptoms.  

The Veteran has indicated that a 100 percent disability rating is appropriate.  However, a 100 percent rating cannot be assigned as a total social and occupational impairment is not demonstrated.  As late as the September 2015 examination, the Veteran was noted to be married, and he reported "feel[ing] close to his wife, sons and a couple of friends," although he was "otherwise [ ] distant and avoidant of people."  He reported "enjoy[ing] Tuesday morning coffee and fishing with his friend."  He also continued to teach basic classes at his club.  This evidence, which is consistent with earlier evidence throughout the appeal period, demonstrates an inability to establish and maintain effective relationships, which is a factor that supports assignment of a 70 percent rating.  However, this evidence militates against a finding of a total social impairment.  Thus, the next higher rating, 100 percent, cannot be assigned.  See 38 C.F.R. § 4.130, DC 9411.

D. Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, the criteria for rating mental disorders is broad, encompassing all symptoms associated with that condition.  The criteria thus take into account the significant occupational impairment caused by PTSD, which reasonably compensates for a "marked interference with employment."   Accordingly, the Board finds that the rating schedule reasonably, even if not exactly, contemplates the symptoms manifested by the Veteran's PTSD and the degree of impairment in earning capacity caused by his disability.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that the Veteran is service-connected for other disabilities, including PTSD.  However, referral for extraschedular consideration has not been argued by the Veteran or reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Even if it was argued or raised, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998) in this case, there appear to be no additional symptoms or effects that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.  

The Board also recognizes that the issue of entitlement to a TDIU is being remanded.  That issue is being remanded for the sole purpose of developing evidence regarding the Veteran's employment status (full-time versus part-time).  Therefore, this is not the type of situation where the TDIU is being remanded due to an incomplete record regarding the effect on employability of the service-connected disabilities.  Johnson, 26 Vet. App. at 247-48, reversed, on other grounds, 762 F.3d 1362 (Fed. Cir. 2014).  These matters are not intertwined.  Brambley v.  Principi, 17 Vet. App. 20, 24 (2003).

Thus, the schedular rating is adequate, and there is no basis for referral for extraschedular consideration.  


ORDER

An initial disability evaluation of 70 percent for PTSD from February 28, 2006, to May 6, 2013, is granted, subject to the rules and regulations governing the award of monetary benefits.

An initial disability evaluation in excess of 70 percent for PTSD since May 6, 2013, is denied.  


REMAND

The issue of entitlement to a TDIU must be remanded for further development regarding the Veteran's employment status and for adjudication by the RO in the first instance.  

Specifically, the Veteran worked on a part-time basis for DHS from January 2009 to December 2012.  The Veteran asserts that this employment was marginal.  However, his income from his employment has not been verified for the years prior to December 2012.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he report all income from any source, including self-employment, during the years he is claiming a TDIU prior to December 2012.  This should include asking the Veteran to submit copies of his tax returns during the relevant period. 

2.  Next, take all supplemental action needed to verify the Veteran's earned income during the years claimed (from December 2005 to December 2012). 
 
 3. After completing all action directed in paragraphs 1-2, and any other indicated development, adjudicate the TDIU issue and issue a supplemental statement of the case, unless the benefit sought on appeal is granted.  Provide the Veteran and his representative the opportunity to respond before returning the matter to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


